Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
FoxMind Canada Enterprises Ltd.

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


FOXMIND CANADA ENTERPRISES LTD.,               CIVIL ACTION NO.
                                                21-cv-5146 (KPF)
                                  Plaintiff,

                     v.
                                                  PRELIMINARY
ABCTEC,    ACBERY,   A-EXPLORERSXXX,           INJUNCTION ORDER
ALMA WOLF, AMZUSA, ANANBROS DIRECT
US, ANDONE, ANZIR, BDECO, BEIJIANG-
ZS, BEIX, BIGBUN, BON-CHOSE, BOX OF
GANG, CALLENBACH, CAOTOP, CEEZON,
CHANGJIUYILIAO, CINDBEST, CONQLOAD,
CYNDAQUIL DIRECT, DABOMG, DFER-
CDSE, DISSKOU, DOLPHIN TECH US,
DYNON, EBETH DIRECT, ENDLESS-US,
ENJOYGOODPRODUCT, FALSE AUTISM,
FEAYEA-FAMILY, FITLI DIRECT, GUO XIAO
YAN,    HIUNICORN-US,    HOLLOSPORT,
HONGPU-AA,         HUILONGZHANG666,
JARCOLD, JIAYUE, JOHNSON'S HOME,
KONGJIANDIANZISHANGWU, KULALA US,
LANGLUN,    LASMEX    USA,   LEARNING
EXPRESS CRESTVIEW HILLS, LIUPENG0,
LOVE LIFE LOVE SPORTS, LXLY US,
MEIJIE, MOLII'S HOUSE, MOODSSD,
MORIART, MUNASH PRO, NETKENS-US,
NEWPEPPR, NOII®, ONIISEE STORE,
ORIENTAL PEARL STORE, ORRHOMI,
OVERKET, PRIAMAA, RC CLIMBER, RICH-
TING, RUN DUCK, SEPVIC, SGVV1990,
SHARLOVY-US DIRECT, SHENGAN-US,
SONGGUODONG, SUNAY, SWEAT2020,
TANGYOUXIU, THEO US, ULOVE BEST,
UNY_LLC, WARM SUNS, WEHAND TOYS,
WELLPRICED-US,    WITH    AMAZING,
WONTECH, XIBAOPENG, YALAIDIR, YCL-
US, YHZT-NEW, YOPEN, YUNTAO STORE,
YX       DIRECT,      ZHANGYAOWU,
ZHENGBAOMAOYI,    ZHONGSI-US   and
ZORARA,

                        Defendants.
                        GLOSSARY


Term              Definition
Plaintiff      or FoxMind Canada Enterprises Ltd.
FoxMind
Defendants         Abctec, Acbery, A-explorersXXX, Alma Wolf,
                   amzUSA, AnanBros Direct US, Andone,
                   ANZIR, BDeco, Beijiang-zs, beix, BIGBUN,
                   Bon-Chose, Box of gang, Callenbach, Caotop,
                   Ceezon,        changjiuyiliao,      Cindbest,
                   CONQLOAD, Cyndaquil Direct, DABOMG,
                   DFER-CDSE, DISSKOU, Dolphin Tech US,
                   DYNON,       Ebeth      Direct,   Endless-us,
                   Enjoygoodproduct, False Autism, Feayea-
                   family, FITLI Direct, GUO XIAO YAN,
                   HiUnicorn-US,      Hollosport,    hongpu-aa,
                   HuiLongZhang666,        JARCOLD,       Jiayue,
                   Johnson's Home, kongjiandianzishangwu,
                   Kulala US, langlun, LASMEX USA, Learning
                   express CRESTVIEW HILLS, liupeng0, Love
                   Life Love Sports, LXLY US, MEIJIE, MOLii's
                   house, MOODSSD, Moriart, MUNASH PRO,
                   NETKENS-US, newpeppr, Noii®, Oniisee
                   Store, Oriental Pearl Store, orrhomi, Overket,
                   Priamaa, rc climber, Rich-Ting, Run Duck,
                   sepvic, SGVV1990, SHARLOVY-US Direct,
                   SHENGAN-US,         songguodong,      SUNAY,
                   SWEAT2020, TANGYOUXIU, THEO US,
                   Ulove Best, UNY_LLC, Warm suns, WeHand
                   Toys,    WellPriced-US,      With    Amazing,
                   WONTech, Xibaopeng, Yalaidir, YCL-US,
                   YHZT-NEW, YoPen, yuntao store, YX Direct,
                   Zhangyaowu, zhengbaomaoyi, ZHONGSI-US
                   and Zorara
Amazon             Amazon.com, a Seattle, Washington-based,
                   online marketplace and e-commerce platform
                   owned by Amazon.com, Inc., a Delaware
                   corporation, that allows manufacturers and
                   other     third-party      merchants,      like
                   Defendants, to advertise, distribute, offer for
                   sale, sell and ship their retail products,
                   which, upon information and belief, primarily
                   originate from China, directly to consumers
                   worldwide and specifically to consumers
                   residing in the U.S., including New York
Epstein Drangel    Epstein Drangel LLP, counsel for Plaintiff
New York Address   244 Madison Ave, Suite 411, New York, New

                              i
                      York 10016
Complaint             Plaintiff’s Complaint
Application           Plaintiff’s Ex Parte Application for: 1) a
                      temporary restraining order; 2) an order
                      restraining Merchant Storefronts (as defined
                      infra) and Defendants’ Assets (as defined
                      infra) with the Financial Institutions (as
                      defined infra); 3) an order to show cause why
                      a preliminary injunction should not issue; 4)
                      an order authorizing bifurcated and
                      alternative service and 5) an order
                      authorizing expedited discovery
Capon Dec.            Declaration of David Capon in Support of
                      Plaintiff’s Application
Yamali Dec.           Declaration of Danielle S. Yamali in Support
                      of Plaintiff’s Application
Pop It Products       A soothing tactile toy and smart bubble
                      popping game designed to stimulate
                      children’s senses and develop logic and
                      reasoning skills
Pop It Mark           U.S. Trademark Registration No. 6,183,005
                      for “POP IT!” for goods in Class 28
FoxMind Products      A variety of toys and games that offer mind
                      stimulating fun while developing reasoning
                      skills, spatial logic and other skills associated
                      with science, technology, engineering, and
                      math (STEM)
Counterfeit           Products bearing or used in connection with
Products              the Pop It Mark, and/or products in
                      packaging and/or containing labels bearing
                      the Pop It Mark, and/or bearing or used in
                      connection with marks that are confusingly
                      similar to the Pop It Mark and/or products
                      that are identical or confusingly similar to the
                      Pop It Mark
Infringing Listings   Defendants’ listings for Counterfeit Products
User Accounts         Any and all websites and any and all
                      accounts with online marketplace platforms
                      such as Amazon, as well as any and all as yet
                      undiscovered accounts with additional online
                      marketplace platforms held by or associated
                      with Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them
Merchant              Any and all User Accounts through which
Storefronts           Defendants,       their    respective    officers,
                      employees, agents, servants and all persons
                                  ii
                   in active concert or participation with any of
                   them operate storefronts to manufacture,
                   import, export, advertise, market, promote,
                   distribute, display, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products, which
                   are held by or associated with Defendants,
                   their respective officers, employees, agents,
                   servants and all persons in active concert or
                   participation with any of them
Defendants’ Assets Any and all money, securities or other
                   property or assets of Defendants (whether
                   said assets are located in the U.S. or abroad)
Defendants’        Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                   Defendants’ User Accounts or Merchant
                   Storefront(s) (whether said account is located
                   in the U.S. or abroad)
Financial          Any banks, financial institutions, credit card
Institutions       companies and payment processing agencies,
                   such as Amazon.com, Inc., Amazon
                   Payments, Inc. (“Amazon Pay”), PayPal Inc.
                   (“PayPal”),    Payoneer     Inc.   (“Payoneer”),
                   PingPong Global Solutions, Inc. (“PingPong”)
                   and other companies or agencies that engage
                   in the processing or transfer of money and/or
                   real or personal property of Defendants
Third Party        Online marketplace platforms, including,
Service Providers  without limitation, those owned and
                   operated, directly or indirectly, by Amazon,
                   such as Amazon.com, as well as any and all
                   as yet undiscovered online marketplace
                   platforms and/or entities through which
                   Defendants,      their    respective     officers,
                   employees, agents, servants and all persons
                   in active concert or participation with any of
                   them manufacture, import, export, advertise,
                   market, promote, distribute, offer for sale,
                   sell and/or otherwise deal in Counterfeit
                   Products which are hereinafter identified as a
                   result of any order entered in this action, or
                   otherwise




                                 iii
      WHERAS, Plaintiff having moved ex parte on June 10, 2021 against

Defendants for the following: 1) a temporary restraining order (or “TRO”); 2) an

order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction

should not issue; 4) an order authorizing bifurcated and alternative service and

5) an order authorizing expedited discovery;

      WHEREAS, on the same day, June 10, 2021, the Court entered an Order

granting Plaintiff’s Application for a TRO, which Order required Defendants to

appear on June 24, 2021, at 2:00 p.m. to show cause why a preliminary

injunction should not issue (the “Show Cause Hearing”);

      WHEREAS, on June 16, 2021, Plaintiff filed a letter requesting

modification of the TRO;

      WHEREAS, on the same day, June 16, 2021, the Court entered an Order,

inter alia¸ extending the TRO and adjourning the June 24, 2021 Show Cause

Hearing to July 9, 2021 (the “June 16, 2021 Order”);

      WHEREAS, on June 30, 2021, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO,

all papers filed in support of the Application, the June 16, 2021 Order on each

and every Defendant;

      WHEREAS, on July 8, 2021 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, as well as an individual appearing pro se and purporting to

represent Kulala US.




                                       1
                                       ORDER

1. The injunctive relief previously granted in the TRO shall remain in place

   through the pendency of this litigation as to all Defendants, with the

   understanding that further motion practice from Defendant Kulala US is

   forthcoming, and that issuing this Order is warranted under Federal Rule

   of Civil Procedure 65 and Section 34 of the Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from

      engaging in any of the following acts or omissions pending the final

      hearing and determination of this action or until further order of the

      Court:

         i. manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale, selling

            and/or otherwise dealing in Counterfeit Products or any other

            products bearing the Pop It Mark and/or marks that are

            confusingly similar to, identical to and constitute a counterfeiting

            and/or infringement of the Pop It Mark;

        ii. directly or indirectly infringing in any manner Plaintiff’s Pop It

            Mark;

        iii. using any reproduction, counterfeit, copy or colorable imitation

            of Plaintiff’s Pop It Mark to identify any goods or services not

            authorized by Plaintiff;

        iv. using Plaintiff’s Pop It Mark or any other marks that are

            confusingly similar to the Pop It Mark on or in connection with


                                       2
    Defendants’ manufacturing, importing, exporting, advertising,

    marketing, promoting, distributing, displaying, offering for sale,

    selling and/or otherwise dealing in Counterfeit Products;

v. using any false designation of origin or false description, or

    engaging in any action which is likely to cause confusion, cause

    mistake and/or to deceive members of the trade and/or the

    public as to the affiliation, connection or association of any

    product      manufactured,        imported,    exported,    advertised,

    marketed, promoted, distributed, displayed, offered for sale or

    sold by Defendants with Plaintiff, and/or as to the origin,

    sponsorship or approval of any product manufactured, imported,

    exported,     advertised,       marketed,     promoted,    distributed,

    displayed, offered for sale or sold by Defendants and Defendants’

    commercial activities and Plaintiff;

vi. secreting,    concealing,       destroying,    altering,   selling   off,

    transferring or otherwise disposing of and/or dealing with: (i)

    Counterfeit Products and/or (ii) any computer files, data,

    business records, documents or any other records or evidence

    relating to their User Accounts, Merchant Storefronts or

    Defendants’     Assets      and    the   manufacture,      importation,

    exportation, advertising, marketing, promotion, distribution,

    display, offering for sale and/or sale of Counterfeit Products;




                                3
    vii. effecting assignments or transfers, forming new entities or

         associations, or creating and/or utilizing any other platform,

         User Account, Merchant Storefront or any other means of

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

         Products for the purposes of circumventing or otherwise avoiding

         the prohibitions set forth in this Order; and

    viii. knowingly instructing, aiding or abetting any other person or

         business entity in engaging in any of the activities referred to in

         subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

         1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third    Party      Service   Providers      and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

         encumbering or paying Defendants’ Assets from or to Defendants’

         Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,        destroying,   altering,     selling   off,

         transferring or otherwise disposing of and/or dealing with any

         computer files, data, business records, documents or any other

         records or evidence relating to the Defendants’ User Accounts,

         Merchant Storefronts, Defendants’ Assets and the manufacture,


                                       4
        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts;

     ii. secreting,    concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and


                                     5
           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-

      mail addresses), account numbers and account balances for any and

      all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

   granted in the TRO shall remain in place through the pendency of this

   litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

      Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

      Local Rules for the Southern and Eastern Districts of New York and


                                        6
   Defendants who are served with this Order shall provide written

   responses under oath to such interrogatories within fourteen (14) days

   of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant

   to Rules 26 and 34 of the Federal Rules of Civil Procedure and

   Defendants who are served with this Order, their respective officers,

   employees, agents, servants and attorneys and all persons in active

   concert or participation with any of them who receive actual notice of

   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,     including   names,    addresses       and   contact

       information;




                                    7
 iv.    any and all account opening documents and records, including, but

        not limited to, account applications, signature cards, identification

        documents, and if a business entity, any and all business

        documents provided for the opening of each and every of Defendants’

        Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from

        each and every of Defendants’ Financial Accounts and any and all

        supporting documentation, including, but not limited to, deposit

        slips, withdrawal slips, cancelled checks and account statements;

 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,

        employees, agents, servants and all persons in active concert or

        participation with any of them;




                                    8
      ix.    the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts, a full accounting of Defendants’

             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts associated with Defendants’ User

             Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Pop It Mark and/or marks that are confusingly similar

             to, identical to and constitute a counterfeiting and/or infringement

             of the Pop It Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts

             and Defendants’ Merchant Storefronts that Defendants have ever




                                        9
            had and/or currently maintain with the Third Party Service

            Providers;

      ii.   the identities, location and contact information, including any and

            all e-mail addresses of Defendants;

     iii.   the nature of Defendants’ businesses and operations, methods of

            payment, methods for accepting payment and any and all financial

            information, including, but not limited to, information associated

            with Defendants’ User Accounts and Defendants’ Merchant

            Storefronts, a full accounting of Defendants’ sales history and listing

            history under such accounts and Defendants’ Financial Accounts

            with any and all Financial Institutions associated with Defendants’

            User Accounts and Defendants’ Merchant Storefronts; and

     iv.    Defendants’ manufacturing, importing, exporting, advertising,

            marketing, promoting, distributing, displaying, offering for sale

            and/or selling of Counterfeit Products, or any other products

            bearing the Pop It Mark and/or marks that are confusingly similar

            to, identical to and constitute an infringement of the Pop It Mark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

        (including NutStore, a large mail link created through Rmail.com and

        via website publication through a specific page dedicated to this


                                        10
     Lawsuit accessible through ipcounselorslawsuit.com) where each

     Defendant will be able to download a PDF copy of this Order to

     Defendants’ e-mail addresses to be determined after having been

     identified by Amazon pursuant to Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by

  electronic means ordered in the TRO and herein shall be deemed effective

  as to Defendants, Third Party Service Providers and Financial Institutions

  through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made

  on and deemed effective as to the Third Party Service Providers and

  Financial Institutions if it is completed by the following means:

      a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PayPal Inc. will be able to download a PDF copy of

        this Order via electronic mail to PayPal Legal Specialist at

        EEOMALegalSpecialist@paypal.com;

      b) delivery of: (i) a true and correct copy of this Order via Federal

        Express to Amazon.com, Inc. at Corporation Service Company 300

        Deschutes Way SW, Suite 304, Tumwater, WA 98501, (ii) a PDF copy

        of this Order or (iii) a link to a secure website where Amazon.com,

        Inc. and Amazon Pay will be able to download a PDF copy of this

        Order via electronic mail to Deana Ahn counsel for Amazon Pay, at

        deanaahn@dwt.com;




                                   11
       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

         website where Payoneer Inc. will be able to download a PDF copy of

         this Order via electronic mail to Payoneer Inc.’s Customer Service

         Management       at   customerservicemanager@payoneer.com           and

         Edward       Tulin,     counsel      for     Payoneer       Inc.,    at

         Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

         website where PingPong Global Solutions Inc. will be able to

         download a PDF copy of this Order via electronic mail to PingPong

         Global Solutions Inc.’s Legal Department legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have

   actual notice of the terms of this Order and any act by them or anyone of

   them in violation of this Order may be considered and prosecuted as in

   contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

   a final disposition of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or

   until further order of the Court.

10.      Any Defendants that are subject to this Order may appear and move

   to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

   shorter notice as set by the Court.




                                       12
Dated:   July 9, 2021              SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE




                              13
